Case 1:10-cr-00110-TWP-DLP Document 296 Filed 09/30/20 Page 1 of 2 PageID #: 982




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 1:10-cr-00110-TWP-DLP
                                                    )
 JOSE DELAROSA,                                     ) -01
                                                    )
                             Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION


        On September 1, 2020, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 294). The parties were afforded due opportunity pursuant to statute and

 the rules of this Court to file objections; none were filed. The Court, having considered the

 Magistrate Judge's Report and Recommendation, hereby adopts the Magistrate Judge's Report and

 Recommendation.


        IT IS SO ORDERED.

       Date:    9/30/2020
Case 1:10-cr-00110-TWP-DLP Document 296 Filed 09/30/20 Page 2 of 2 PageID #: 983




 Distribution:

 Gwendolyn M. Beitz
 INDIANA FEDERAL COMMUNITY DEFENDERS
 gwendolyn_beitz@fd.org

 Jack Crawford
 CRAWFORD & DEVANE
 crawdevlaw@indy.rr.com

 Barry D. Glickman
 UNITED STATES ATTORNEY'S OFFICE
 barry.glickman@usdoj.gov
